DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a species of the second styrenic block copolymer having a diblock content in the reply filed on 4/1/2021 is acknowledged.  
Claims 27-30, 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/2021.
Response to Amendment
The amendment of claim 1 is supported by the specification
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 1/19/2021. Thus, the following action is properly made final.  
Claim Objections
Claim 1 objected to because of the following informalities: line 16, “least” should be “at least”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claim(s) 36, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda et al (JP2000282006).
Yoneda teaches a hot melt adhesive comprising 14 wt% of SBS JT-38L, 14 wt% of SIS D-1107, 43 wt% of tackifier and 29 wt% of plasticizer oil (example 6). JT-38L contains 35 wt% of styrene and 70 wt% of diblock. D-1107 contains 15 wt% of styrene and no diblock contained. Both SBS and SIS are linear [0013-0014].
Claim Rejections - 35 USC § 103
Claims 1, 4-7, 9-10, 13-15, 17-26, 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al (JP2000282006) in view of Akagi et al (JP 2011162747).
Claims 1, 4-7, 9-10, 13-15, 17-19, 24, 31-35: Yoneda teaches a hot melt adhesive comprising 14 wt% of SBS JT-38L, 14 wt% of SIS D-1107, 43 wt% of tackifier and 29 wt% of plasticizer oil (example 6). JT-38L contains 35 wt% of styrene and 70 wt% of diblock. D-1107 contains 15 wt% of styrene and no diblock contained. Both SBS and SIS are linear [0013-0014]. The tackifier can be Alcon P-100 or Alcon M-100 which has a softening point of 100°C as evidenced by Akagi [0052]. 
JT-38L contains 35wt% of styrene which does not overlap the claimed greater than 35wt% and up to about 50 wt%. However, case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Additionally, Yoneda teaches the styrene content in the base polymer D is 25-45 wt% [0056]. 
It is noted that instant claims do not distinguish the diblock from the first block copolymer and the second block copolymer, therefore the 70wt% of diblock from JT-38L can be distribute among the first and the second block copolymer to meet the claim limitation. 
Yoneda does not teach a softening point like claimed. 
However, Akagi discloses a hot melt adhesive and teaches the softening point of the tackifier should be between 90-150°C to prevent bleed and to maintain tack [0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tackifier having claimed softening point because Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Claim 20: Yoneda is silent with respect to the glass transition temperature. However, the teachings from Chan have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect that claimed physical properties to naturally arise. Additionally, the presence of tackifier and liquid plasticizer would lower the Tg of resins. 
Claim 21-23: Yoneda does not teaches the solution viscosity of the block copolymer. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the viscosity of the copolymer through routine experimentation to balance between the viscosity and processibility, because the viscosity of the block copolymer is a result effective variable which affects the processibility and viscosity of the adhesive composition. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 25-26: the amount of the plasticizer can be 5-350 parts by weight based on 100 parts by weight of the base polymer [0032]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763